DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2022 has been entered.
Response to Amendment
Applicant’s amendment of claims 2, 7, 10, and 15 are acknowledged by the Examiner. 
Applicant’s amendment of claim 7 to fix the dependency of claim 7 has overcome the rejection of claims 7-8 under 35 U.S.C. 112(b). Therefore the rejection has been withdrawn. 
Currently claims 2-5, and 7-19 are pending in the application. 
 Response to Arguments
Applicant’s arguments with respect to claim(s) 2-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 2, 5, 8, 15, and 19 are objected to because of the following informalities:   
Claim 2 presents the limitation “the brace”. This limitation while not unclear as to which brace Applicant is referring to, should be amended to recite the modular ankle brace to maintain consistency with previously presented limitations.
Claim 5 recites the limitation “comprising second lateral cuff” without reciting “a” prior to second lateral cuff. Examiner recommends amending the claim to recite “comprising a second lateral cuff”.
Claim 5 recites the limitation “the second lateral piece”. This limitation is not considered to be unclear due to the minor typographical error of “the second lateral cuff” being recited earlier in the claim when it is obvious that the second lateral piece and cuff are referring to the same structure. Examiner recommends amending the limitation of “the second lateral cuff” to recite “the second lateral piece”. 
Claim 8 recites the limitation “the second lateral piece”. This limitation is not considered to be unclear due to the minor typographical error of “the second lateral cuff” being recited earlier in claim 5 from which claim 8 depends. It is obvious that the second lateral piece and cuff are referring to the same structure. Examiner recommends amending the limitation of “the second lateral cuff” in claim 5 to recite “the second lateral piece”.
Claim 15 presents the limitation “the ankle brace”. This limitation while not unclear as to which ankle brace Applicant is referring to, should be amended to recite the modular ankle brace to maintain consistency with previously presented limitations.
Claim 19 presents the limitation “the second rigid bracket hingedly connected the”. Examiner recommends amending to recite “the second rigid bracket hingedly connected to the”
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7-8, and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "second lateral cuff" in line 2. This limitation is considered to be unclear due to previous claims not reciting “a first lateral cuff”, thus it is unclear as to how there can be a second cuff without a first. For the purpose of examination, Examiner will interpret this limitation as “a second lateral piece”. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the ankle" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner will interpret this limitation as “an ankle”.
Claims 7-8, and 16-19 are rejected under 35 U.S.C. 112(b) as being dependent on a rejected claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2-5, and 7-19 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).   
Claim 2 recites the limitations “a modular ankle brace that is affixed to an outer region of a lower leg and foot” and “the rigid connector angled forward and over a subtalar region of the foot” which positively recites part of the human body,
Claim 10 recites the limitation “positioning the rigid connector over a subtalar region of the foot” which positively recites part of the human body. 
Claim 15 recites the limitation “positioned over a subtalar region of the foot” which positively recites part of the human body. 
Claim 17 recites the limitation “the foot support covers a dorsum region of the foot” which positively recites part of the human body.
Claim 18 recites the limitation “a first edge terminating at a lower portion of the anterior-lateral aspect of the foot and a second edge terminating at an interior portion of a mid-region of the foot” which positively recites part of the human body. 
Claim 19 recites the limitation “the second rigid bracket hingedly connected the foot support near the interior portion of the mid-region of the foot” which positively recites part of the human body.
To obviate a rejection under 35 USC 101, the Office suggests that any claim that would include a human being, or part thereof, within its scope should use “adapted to___” or “adapted for ___” or “configured to” or configured for” to define the metes and bounds of the claimed subject matter which is a permissible form of expression.  
Claims 3-5, 7-9, 11-14, and 16 are rejected under 35 U.S.C. 101 as being dependent on a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 2-5, 7-8, 10-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinshon (US 2017/0252197 A1) in view of Wilkerson (US 2009/0299245 A1).
In regards to claim 2, Hinshon discloses a modular ankle brace (10; see [0035]; see figure 1) that is affixed to an outer region of a lower leg and to a foot to stabilize an ankle (see [0035-0036]), the brace (10) comprising: 
a lateral piece (outer 40; see [0043]; see figure 8) configured to attach to an outer portion of the lower leg and the ankle (see [0043]); 
a foot support (22; see [0036]; see figure 1) configured to attach to an anterior-lateral aspect of the foot (see figure 8 that 42 of 22 is configured to be positioned on and attached to an anterior-lateral aspect of the foot); and 
a rigid connector (outer 24; see [0024]; see figure 1) having a first end and a second end (see figure 1 that 24 has a first end attached to outer 40 and second end attached to 22) the first end (end of 24 attached to outer 40) affixed to the lateral piece (outer 40; see figure 1); the second end (end of 24 attached to 22) affixed to the foot support (22; see figure 1).
Hinshon does not disclose the first end hingedly affixed to the lateral piece, the rigid connector angled forward and over a subtalar region of the foot, and the second end hingedly affixed to the foot support thereby creating a dual-hinge relationship between the lateral piece and the foot support.
However, Wilkerson teaches an analogous ankle brace (brace; see [0019]; see figure 1) comprising a lateral piece (4; see [0019]; see figure 2), foot support (1; see [0019]; see figure 2), and rigid connector (3; see [0019]; see figure 3); the rigid connector (3) having a first end and a second end (see figure 3), the first end hingedly affixed to the lateral piece (4; see figures 6a and 6b), the rigid connector (3) angled forward and over a subtalar region of the foot (see figures 3, 6a-b that 3 is angled towards the anterior region of the user’s foot and below a user’s ankle), and the second end hingedly affixed to the foot support (1) thereby creating a dual-hinge relationship between the lateral piece (1) and the foot support (4; see [0019]; see figures 6a and 6b) for the purpose of providing a mechanism to position the lateral panel over the posterior portion of the footplate component, which increases the mechanical advantage of the oblique strap anchored at the anterior-lateral margin of footplate (see [0022]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rigid connector as disclosed by Hinshon by making it a double pivoting hinge, positioned such that it is angled forward and over a subtalar region of the foot as taught by Wilkerson in order to have provided an improved rigid connector that would add the benefit of providing a mechanism to position the lateral panel over the posterior portion of the footplate component, which increases the mechanical advantage of the oblique strap anchored at the anterior-lateral margin of footplate (see [0022]).
In regards to claim 3, Hinshon as now modified by Wilkerson discloses the invention as discussed above.
Hinshon further discloses wherein the lateral piece (outer 40) includes a lateral liner (upper 78; see [0052]; see figure 8) and a lateral strap (70; see [0051]; see figure 8), the lateral piece (outer 40) configured to cover the outer portion of the lower leg and the ankle (see [0043], see figure 8 that there is at least an inner and an outer 40, thus the 40 which is positioned over the user’s outer leg covers the outer portion of the lower leg and ankle), and the lateral strap (70) configured to wrap around a lower portion of the lower leg (see figure 8 that 70 is intended to wrap around at least an anterior portion of the user’s lower leg) to secure the lateral piece (outer 40) to a user (see [0049]).
In regards to claim 4, Hinshon as now modified by Wilkerson discloses the invention as discussed above.
Hinshon further discloses wherein the foot-support (22) includes a support liner (lower 78; see [0052]; see figure 8) and a foot strap (72; see [0051]; see figure 8); the foot support (22) configured to cover an anterior talofibular region of the anterior-lateral aspect of the foot (see figure 8 that 42 of 22 is intended to cover the claimed portions of the foot; see [0043]), and the foot strap (72) configured to wrap around a mid-foot region of the foot to secure the foot support (22) to the user (see [0072] in reference to 72 being positioned around the user’s instep, thus when 72 is wrapped over the user’s foot in order to secure 22 to the user’s foot, 72 will wrap around a mid-foot region of the foot).
In regards to claim 5, Hinshon as now modified by Wilkerson discloses the invention as discussed above.
Hinshon further discloses a second lateral cuff (inner 40; see [0043]; see figure 8) configured to attach to an inner portion of the lower leg and the ankle (see [0043], see figure 8 that there is at least an inner and an outer 40, thus the 40 which is positioned over the user’s inner leg covers the inner portion of the lower leg and ankle); and the lateral liner (upper 78) configured to wrap around the lower portion of the lower leg (see figure 8 that 78 is intended to wrap around at least an anterior portion of the user’s lower leg via attachment of 70) to secure the lateral piece (outer 40) and the second lateral piece (inner 40; see figure 8 that 78 via 70 is intended to secure outer and inner 40 to one another).
In regards to claim 7, Hinshon as now modified by Wilkerson discloses the invention as discussed above.
Hinshon further discloses wherein the foot support (22) includes a support liner (lower 78; see [0052]; see figure 8) and a foot strap (72; see [0051]; see figure 8); 
the foot support (22) configured to cover a dorsum region of the foot (see figure 8 that 42 of 22 is intended to cover the claimed portions of the foot; see [0043]); and 
the foot strap (72) configured to wrap around a mid-foot region of the foot (see [0072] in reference to 72 being positioned around the user’s instep, thus when 72 is wrapped over the user’s foot in order to secure 22 to the user’s foot, 72 will wrap around a mid-foot region of the foot) to secure the foot support (22) in place (see [0072]).
In regards to claim 8, Hinshon as now modified by Wilkerson discloses the invention as discussed above.
Hinshon as now modified by Wilkerson further discloses a second rigid connector (inner 24; see [0024]; see figure 9).  having a first end and a second end (see figure 9 that inner 24 has a first end attached to inner 40 and a second end attached to 22; see [0037]); 
the foot support (22) configured to cover a top of the foot from an inner area to an outer area (see [0043]; see figure 3 that 22 covers the top of a user’s foot on an inner and outer area, and has a connected portion which extends under the user’s foot, thus 22 covers the top of the foot from an inner to an outer area); 
the second end of the rigid connector (outer 24 as now modified connected to 22) hingedly affixed to the outer area of the foot support (22, outer 24 as now modified by Wilkerson is hingedly affixed to the outer area of 22).
the first end (first end of inner 24 attached to inner 40; see figure 9) of the second rigid connector (inner 24) affixed to the second lateral piece (inner 40; see figure 9) and the second end of the second connector (inner 24) affixed to the inner area of the foot support (22; see figure 9).
Hinshon as now modified by Wilkerson does not disclose the first end of the second rigid connector hingedly affixed to the second lateral piece and the second end of the second connector hingedly affixed to the inner area of the foot support.
However, Wilkerson further teaches a rigid connector (3) which can be applied to either a left or a right side of the brace (see [0021]; see figures 6a and 6b) comprising a first end and a second end (see figure 3), the first end hingedly affixed to the lateral piece (4; see figures 6a and 6b), and the second end hingedly affixed to the foot support (1) for the purpose of providing a mechanism to position the lateral panel over the posterior portion of the footplate component, which increases the mechanical advantage of the oblique strap anchored at the anterior-lateral margin of footplate (see [0022]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second rigid connector as disclosed by Hinshon as now modified by Wilkerson by making it a double pivoting hinge, hingedly affixed to the lateral second lateral piece and inner area of the foot support as further taught by Wilkerson in order to have provided a second improved rigid connector that would add the benefit of providing a mechanism to position the lateral panel over the posterior portion of the footplate component, which further increases the mechanical advantage of the oblique strap anchored at the anterior-lateral margin of footplate (see [0022]).
In regards to claim 10, Hinshon discloses a modular ankle brace (10; see [0035]; see figure 1) for stabilizing a subtalar region of an ankle joint (10 being an ankle foot orthosis is construed to stabilize a subtalar region of the ankle joint; see [0035]), the modular ankle brace (10) comprising: 
a lateral piece (outer 40; see [0043]; see figure 8) having a lateral liner (upper 78; see [0052]; see figure 8), the lateral piece (outer 40) configured to be placed over an outer aspect of an ankle (see [0043]) and secured by wrapping the lateral liner (upper 78) around a lower leg (see figure 8 that 70 and therefore upper 78 is intended to wrap around at least an anterior portion of the user’s lower leg and secure outer 40 to the user’s lower leg; see [0049]); 
a foot support (22; see [0036]; see figure 1) having a support liner (lower 78; see [0052]; see figure 8), the foot support (22) configured to be affixed over an anterior-lateral aspect of the foot (see figure 8 that 42 of 22 is configured to be positioned on and attached to an anterior-lateral aspect of the foot) and secured by wrapping the support liner (lower 78) around a mid-region of the foot (see [0072] in reference to 72 and therefore lower 78 being positioned around the user’s instep, thus when 72 is wrapped over the user’s foot in order to secure 22 to the user’s foot, 72 will wrap around a mid-foot region of the foot); and 
a rigid connector (outer 24; see [0024]; see figure 1) having a first end and a second end (see figure 1 that 24 has a first end attached to outer 40 and second end attached to 22) the first end of the rigid connector (end of 24 attached to outer 40) attached to a lower portion of the lateral piece (outer 40; see figure 1) and the second end of the rigid connector (end of 24 attached to 22) attached to an upper, anterior-lateral area of the foot support (22; see figure 1).
Hinshon does not disclose the first end hingedly affixed to the lateral piece, and the second end hingedly attached to the lateral piece, positioning the rigid connector over a subtalar region of the foot.
However, Wilkerson teaches an analogous ankle brace (brace; see [0019]; see figure 1) comprising a lateral piece (4; see [0019]; see figure 2), foot support (1; see [0019]; see figure 2), and rigid connector (3; see [0019]; see figure 3); the rigid connector (3) having a first end and a second end (see figure 3), the first end hingedly affixed to the lateral piece (4; see figures 6a and 6b), and the second end hingedly affixed to the foot support (1), positioning the rigid connector (3) over a subtalar region of the foot (see figures 3, 6a-b that 3 is below a user’s ankle and is therefore positioned over a subtalar region of the foot) for the purpose of providing a mechanism to position the lateral panel over the posterior portion of the footplate component, which increases the mechanical advantage of the oblique strap anchored at the anterior-lateral margin of footplate (see [0022]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rigid connector as disclosed by Hinshon by making it hingedly connected to the lateral piece and foot support positioned over a subtalar region of the foot as taught by Wilkerson in order to have provided an improved rigid connector that would add the benefit of providing a mechanism to position the lateral panel over the posterior portion of the footplate component, which increases the mechanical advantage of the oblique strap anchored at the anterior-lateral margin of footplate (see [0022]).
In regards to claim 11, Hinshon as now modified by Wilkerson discloses the invention as discussed above.
Hinshon further discloses wherein the foot support (22) is configured to cover the anterior-lateral aspect of the foot (see figure 8 that 42 of 22 is configured to be positioned on and cover at least a portion of an anterior-lateral aspect of the foot; see [0043]).
In regards to claim 12, Hinshon as now modified by Wilkerson discloses the invention as discussed above.
Hinshon further discloses wherein the foot support (22) is configured to cover a dorsum area of the foot (see figure 8 that 42 of 22 is configured to be positioned on and cover at least a portion of an anterior-lateral aspect of the foot and therefore covers a dorsum region of the foot; see [0043]).
In regards to claim 13, Hinshon as now modified by Wilkerson discloses the invention as discussed above.
Hinshon further discloses a second lateral piece (inner 40; see [0043]; see figure 8) configured to be placed over an inner aspect of the ankle (see [0043], see figure 8 that there is at least an inner and an outer 40, thus the 40 which is positioned over the user’s inner leg covers the inner portion of the lower leg and ankle) and secured by wrapping the lateral liner (upper 78) around the lower leg (see figure 8 that 78 via 70 is intended to secure outer and inner 40 to one another); and 
a second rigid connector (inner 24; see [0024]; see figure 9) having a first end and a second end (see figure 9 that inner 24 has a first end attached to inner 40 and a second end attached to 22; see [0037]), the first end (first end of inner 24 attached to inner 40; see figure 9) of the second rigid connector (inner 24) attached to a lower portion of the second lateral piece (inner 24; see figure 9) and the second end (second end of inner 24 attached to 22) of the second rigid connector (inner 24) attached to an upper, interior-lateral area of the foot support (22; see figure 9).
Hinshon as now modified by Wilkerson does not disclose the first end of the second rigid connector hingedly attached to the second lateral piece and the second end of the second connector hingedly attached to foot support.
However, Wilkerson further teaches a rigid connector (3) which can be applied to either a left or a right side of the brace (see [0021]; see figures 6a and 6b) comprising a first end and a second end (see figure 3), the first end hingedly attached to the lateral piece (4; see figures 6a and 6b), and the second end hingedly attached to the foot support (1) for the purpose of providing a mechanism to position the lateral panel over the posterior portion of the footplate component, which increases the mechanical advantage of the oblique strap anchored at the anterior-lateral margin of footplate (see [0022]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second rigid connector as disclosed by Hinshon as now modified by Wilkerson by making it a double pivoting hinge, hingedly attached to the second lateral piece and the foot support as further taught by Wilkerson in order to have provided a second improved rigid connector that would add the benefit of providing a mechanism to position the lateral panel over the posterior portion of the footplate component, which further increases the mechanical advantage of the oblique strap anchored at the anterior-lateral margin of footplate (see [0022]).
In regards to claim 15, Hinshon discloses a modular ankle brace (10; see [0035]; see figure 1) for stabilizing a subtalar region of a foot and the ankle (10 being an ankle foot orthosis is construed to stabilize a subtalar region of the ankle joint; see [0035]), the ankle brace (10) comprising: 
a lateral piece (outer 40; see [0043]; see figure 8) having a lateral liner (upper 78; see [0052]; see figure 8), the lateral piece (outer 40) configured to be secured to an outer portion of a leg (see [0043]) over the ankle by the lateral liner (upper 78; see figure 8 that 70 and therefore upper 78 is intended to wrap around at least an anterior portion of the user’s lower leg and secure outer 40 to the outer portion of the user’s lower leg over the ankle; see [0049]); 
a foot support (22; see [0036]; see figure 1) having a support liner (lower 78; see [0052]; see figure 8), the foot support (22) configured to be secured over an anterior-lateral aspect of the foot (see figure 8 that 42 of 22 is configured to be positioned on and attached to an anterior-lateral aspect of the foot) by the support liner (lower 78; see [0049] in reference to 72 and therefore lower 78 securing the device to the user’s foot); and 
a rigid bracket (outer 24; see [0024]; see figure 1) having a first end and a second end (see figure 1 that 24 has a first end attached to outer 40 and second end attached to 22) the first end of the rigid bracket (end of 24 attached to outer 40) connected to a lower forward area of the lateral piece (outer 40; see figure 1) and the second end of the rigid bracket (end of 24 attached to 22) connected to an upper rear area of the foot support (22; see figure 1).
Hinshon does not disclose the rigid bracket positioned over a subtalar region of the foot having the first end hingedly connected to the lateral piece, and the second end hingedly connected to the lateral piece.
However, Wilkerson teaches an analogous ankle brace (brace; see [0019]; see figure 1) comprising a lateral piece (4; see [0019]; see figure 2), foot support (1; see [0019]; see figure 2), and rigid bracket (3; see [0019]; see figure 3); the rigid bracket (3) positioned over a subtalar region of the foot (see figures 3, 6a-b that 3 is below a user’s ankle and is therefore positioned over a subtalar region of the foot) having a first end and a second end (see figure 3), the first end hingedly connected to the lateral piece (4; see figures 6a and 6b), and the second end hingedly connected to the foot support (1) for the purpose of providing a mechanism to position the lateral panel over the posterior portion of the footplate component, which increases the mechanical advantage of the oblique strap anchored at the anterior-lateral margin of footplate (see [0022]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rigid connector as disclosed by Hinshon by making it a hingedly connected to the lateral piece and foot support positioned over a subtalar region of the foot as taught by Wilkerson in order to have provided an improved rigid connector that would add the benefit of providing a mechanism to position the lateral panel over the posterior portion of the footplate component, which increases the mechanical advantage of the oblique strap anchored at the anterior-lateral margin of footplate (see [0022]).
In regards to claim 17, Hinshon as now modified by Wilkerson discloses the invention as discussed above.
Hinshon further discloses wherein the foot support (22) covers a dorsum region of the foot (see figure 8 that 42 of 22 is configured to be positioned on and cover at least a portion of an anterior-lateral aspect of the foot and therefore covers a dorsum region of the foot; see [0043]).
In regards to claim 18, Hinshon as now modified by Wilkerson discloses the invention as discussed above.
Hinshon further discloses wherein the foot support (22) has a first edge terminating at a lower portion of the anterior-lateral aspect of the foot and a second edge terminating at an interior portion of a mid region of the foot (see annotated figure 9 below). 

    PNG
    media_image1.png
    398
    872
    media_image1.png
    Greyscale

In regards to claim 19, Hinshon as now modified by Wilkerson discloses the invention as discussed above.
Hinshon further discloses a second lateral piece (inner 40; see [0043]; see figure 8); and 
a second rigid bracket (inner 24; see [0024]; see figure 9) having a first end and a second end (see figure 9 that inner 24 has a first end attached to inner 40 and a second end attached to 22; see [0037]);
the first end (first end of inner 24 attached to inner 40; see figure 9) of the second rigid bracket (inner 24) connected to the second lateral piece (inner 24; see figure 9) and the second end (second end of inner 24 attached to 22) of the second rigid bracket (inner 24) connected the foot support (22; see figure 9) near the interior portion of the mid-region of the foot (see figure 9).
Hinshon as now modified by Wilkerson does not disclose the first end of the second rigid bracket hingedly connected to the second lateral piece and the second end of the second rigid bracket hingedly connected the foot support.
However, Wilkerson further teaches a rigid bracket (3) which can be applied to either a left or a right side of the brace (see [0021]; see figures 6a and 6b) comprising a first end and a second end (see figure 3), the first end hingedly connected to the lateral piece (4; see figures 6a and 6b), and the second end hingedly connected to the foot support (1) for the purpose of providing a mechanism to position the lateral panel over the posterior portion of the footplate component, which increases the mechanical advantage of the oblique strap anchored at the anterior-lateral margin of footplate (see [0022]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second rigid bracket as disclosed by Hinshon as now modified by Wilkerson by making it a double pivoting hinge, hingedly connected to the second lateral piece and foot support as further taught by Wilkerson in order to have provided a second improved rigid bracket that would add the benefit of providing a mechanism to position the lateral panel over the posterior portion of the footplate component, which further increases the mechanical advantage of the oblique strap anchored at the anterior-lateral margin of footplate (see [0022]).
Claims 9, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinshon (US 2017/0252197 A1) in view of Wilkerson (US 2009/0299245 A1) as applied to claims 2-5, 7-8, 10-13, and 15-19 above, and further in view of Peters eta al. (US 7,524,295 B1) (hereinafter Peters).
In regards to claim 9, Hinshon as now modified by Wilkerson discloses the invention as discussed above.
Hinshon as now modified by Wilkerson does not disclose a calf cuff having an outer shell and a removable liner; 
the calf cuff configured to attach to a top of the lateral piece; and 
the calf cuff configured to be secured to an outer portion of a calf of the leg by the removable liner.
However, Peters teaches an analogous modular ankle brace (10; see [Col 2 ln 21-26]; see figure 1) comprising a lateral piece  (14; see [Col 2 ln 21-26]; see figure 1), and foot support (12; see [Col 2 ln 21-26]; see figure 1); further wherein the calf cuff comprises a calf cuff (16; see [Col 2 ln 21-26]; see figure 1; 16 while not being depicted as a calf shell, is positioned above 14 which is positioned on a user’s lower leg and ankle (see [Col 2 ln 35-44]) thus, 16 is at least positioned on a lower portion of the user’s calf) having an outer shell (shell of 16; see figure 3) and a removable liner (20 of 16; see [Col 2 ln 21-26]; see figure 1; 20 is intended to be inserted into 18 of 16 and coupled to 16, thus with removal of the shell of 16 from the user’s leg, 18 is similarly removed from the user’s leg as well, and therefore is a removable liner); 
the calf cuff (16) configured to attach to a top of the lateral piece (14; see figure 1); and 
the calf cuff (16) configured to be secured to an outer portion of a calf of the leg by the removable liner (20; as stated above, 16 is construed to be positioned at least one the lower portion of the user’s calf; see [Col 1 ln 52-62] in reference to straps securing the device to a user’s leg, thus 20 secures 16 to at least the lower portion of the user’s calf) for the purpose of providing additional stability and support to a user’s leg (see [Col 1 ln 35-41] and [Col 4 ln 57-63]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modular ankle brace as disclosed by Hinshon as now modified by Wilkerson by adding the calf cuff connected to the top of the lateral piece as taught by Peters in order to have provided an improved modular ankle brace that would add the benefit of providing additional stability and support to a user’s leg (see [Col 1 ln 35-41] and [Col 4 ln 57-63]).
In regards to claim 14, Hinshon as now modified by Wilkerson discloses the invention as discussed above.
Hinshon as now modified by Wilkerson does not disclose a calf cuff having a calf shell and a calf strap; 
the calf cuff configured to attach to a top of the lateral piece; and 
the calf cuff configured to be secured to an outer portion of a calf of the leg by the calf strap.
However, Peters teaches an analogous modular ankle brace (10; see [Col 2 ln 21-26]; see figure 1) comprising a lateral piece  (14; see [Col 2 ln 21-26]; see figure 1), and foot support (12; see [Col 2 ln 21-26]; see figure 1); further wherein the calf cuff comprises a calf cuff (16; see [Col 2 ln 21-26]; see figure 1; 16 while not being depicted as a calf shell, is positioned above 14 which is positioned on a user’s lower leg and ankle (see [Col 2 ln 35-44]) thus, 16 is at least positioned on a lower portion of the user’s calf) having an calf shell (shell of 16; see figure 3) and a calf strap (20 of 16; see [Col 2 ln 21-26]; see figure 1); 
the calf cuff (16) configured to attach to a top of the lateral piece (14; see figure 1); and 
the calf cuff (16) configured to be secured to an outer portion of a calf of the leg by the calf strap (20; as stated above, 16 is construed to be positioned at least one the lower portion of the user’s calf; see [Col 1 ln 52-62] in reference to straps securing the device to a user’s leg, thus 20 secures 16 to at least the lower portion of the user’s calf) for the purpose of providing additional stability and support to a user’s leg (see [Col 1 ln 35-41] and [Col 4 ln 57-63]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modular ankle brace as disclosed by Hinshon as now modified by Wilkerson by adding the calf cuff connected to the top of the lateral piece as taught by Peters in order to have provided an improved modular ankle brace that would add the benefit of providing additional stability and support to a user’s leg (see [Col 1 ln 35-41] and [Col 4 ln 57-63]).
In regards to claim 16, Hinshon as now modified by Wilkerson discloses the invention as discussed above.
Hinshon as now modified by Wilkerson does not disclose a calf cuff having a calf shell and a calf strap; 
the calf cuff configured to attach to a top of the lateral piece; and 
the calf cuff configured to be secured to an outer portion of a calf of the leg by the calf strap.
However, Peters teaches an analogous modular ankle brace (10; see [Col 2 ln 21-26]; see figure 1) comprising a lateral piece  (14; see [Col 2 ln 21-26]; see figure 1), and foot support (12; see [Col 2 ln 21-26]; see figure 1); further wherein the calf cuff comprises a calf cuff (16; see [Col 2 ln 21-26]; see figure 1; 16 while not being depicted as a calf shell, is positioned above 14 which is positioned on a user’s lower leg and ankle (see [Col 2 ln 35-44]) thus, 16 is at least positioned on a lower portion of the user’s calf) having an calf shell (shell of 16; see figure 3) and a calf strap (20 of 16; see [Col 2 ln 21-26]; see figure 1); 
the calf cuff (16) configured to attach to a top of the lateral piece (14; see figure 1); and 
the calf cuff (16) configured to be secured to an outer portion of a calf of the leg by the calf strap (20; as stated above, 16 is construed to be positioned at least one the lower portion of the user’s calf; see [Col 1 ln 52-62] in reference to straps securing the device to a user’s leg, thus 20 secures 16 to at least the lower portion of the user’s calf) for the purpose of providing additional stability and support to a user’s leg (see [Col 1 ln 35-41] and [Col 4 ln 57-63]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modular ankle brace as disclosed by Hinshon as now modified by Wilkerson by adding the calf cuff connected to the top of the lateral piece as taught by Peters in order to have provided an improved modular ankle brace that would add the benefit of providing additional stability and support to a user’s leg (see [Col 1 ln 35-41] and [Col 4 ln 57-63]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A MILLER/Examiner, Art Unit 3786   

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786